UNITED STATES                                NMCCA NO. 201900245
            Appellant
                                                  Special Panel 3
       v.
                                                     ORDER
Br eyer M. HOU S TON
Lieutenant (O-3)                          Granting Appellant’s Motion
U.S. Navy                                        to Withdraw
                 Appellee                      Article 62 Appeal


    Upon consideration of Appellant’s Motion to Withdraw Article 62 Appeal,
filed on 13 December 2019, we have determined that Appellant’s request was
properly submitted, complies with Navy-Marine Corps Court of Criminal
Appeals Rule of Appellate Procedure 20.1(f), and is consistent with the inter-
ests of justice.
   Accordingly, it is, by the Court, this 16th day of December 2019,
ORDERED:
   (1) That Appellant’s Motion to Withdraw Article 62 Appeal is GRANTED.
   (2) That the record of trial is returned to the Judge Advocate General for
appropriate disposition.

                               FOR THE COURT:




                               RODGER A. DREW, JR.
                               Clerk of Court

Copy to:
NMCCA (51.3)
45 (Maj Meeder, LCDR Ceder)
46 (CAPT Fulton)
02